COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       TASF, LLC d/b/a Turnaround Special Forces, LLC, Eddie Garza,
                           Clint Dewispelaere, Alex Castillo, and John Ruff v. Turn2 Specialty
                           Companies, LLC and Turn2 Workforce Solutions, LLC

Appellate case number:     01-21-00089-CV

Trial court case number: 2020-80734

Trial court:               281st District Court of Harris County

        On February 5, 2021, the trial court entered a temporary injunction in this case, setting
the case for trial on the merits on July 6, 2021. An interlocutory appeal of that order is pending in
this court. No party has informed this court of subsequent proceedings in the trial court.
       “If, while on the appeal of the granting or denying of the temporary injunction, the trial
court renders final judgment, the case on appeal becomes moot.” Isuani v. Manske-Sheffield
Radiology Grp., P.A., 802 S.W.2d 235, 236 (Tex. 1991). When a case becomes moot, the court
of appeals must dismiss the appeal. See id.
       Both the appellants and the appellees are ordered to submit a letter brief not to exceed
2,000 words informing this court whether (1) a final order in the trial court has rendered this
appeal moot, and (2) whether any other action taken by the trial court, including modification of
the temporary injunction, has rendered this appeal moot. See Danbill Partners, L.P. v. Sandoval,
621 S.W.3d 738, 753 (Tex. App.—El Paso 2020, no pet.) (holding that trial court order
modifying temporary injunction by vacating trial date indefinitely pending interlocutory appeal
rendered temporary injunction void under Texas Rule of Civil Procedure 683 by removing
required trial setting).
       The parties’ letter briefs are due no later than September 28, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Peter Kelly
                    Acting individually       Acting for the Court


Date: September 21, 2021